Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9696359 patent (hereafter ‘359) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Amendment
This non-final action is in response to broadening reissue application that includes a reply/remarks, filed 9/06/2022, that submits revised ADS, amends spec to provide claim of priority and provide notice of related reissue, and submits a revised Reissue Application Declaration.  Claims 1-22 were previously cancelled and new claims 23-34 were previously added.  New claims 23-34 are pending.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 23, 28, 30 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see remarks page 6, filed 6 Sept 2022, with respect to improper ADS have been fully considered and are persuasive.  The objection of ADS has been withdrawn. 
Applicant's arguments filed 6 Sept 2022 have been fully considered but they are not persuasive.  Regarding Applicant’s arguments, see remarks page 6, filed 6 Sept 2022, with respect to specification lacking notice to notify public of related reissue application, the amendment to specification, on page 2, regards a statement of priority rather than a separate statement to notify public of related reissue application in so far as the priority paragraph lacks stating there are multiple/two related reissue applications for same reissue patent 9696359 as required by 37 CFR 1.177.  
Applicant's arguments filed 6 Sept 2022 have been fully considered but they are not persuasive. Regarding the deficient declaration, the revised error fails to correct the deficiencies noted in first non-final action.  For instance, although it now declares “This reissue seeks to broaden claims 10, 14, 15, 16, 17 and 18 of 9696369 and RE48613” so that it identifies claims sought to broaden by this reissue, the error statement fails to identify an error (i.e., at least one limitation that renders patent wholly or partially inoperative or invalid as basis for this reissue application).  Further, to the extent, applicant relies on the error statement in reissue application declaration filed Jan. 21, 2021 (at least since there is no identified limitation that renders patent inoperative or invalid in the current declaration) that states “Applicant seeks to broaden claim 10, as claim 10 includes the unnecessary limitations of "a currant-to-voltage converter and amplifier” and “digitizing said amplified phase error voltage”, in conjunction with the current revised declaration, the declared error continues to fail to state/declare how this reissue application corrects stated error and to clearly state the noted limitation renders the ‘796 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251 in so far as relying on same error in parent reissue application as noted in action mailed May 6, 2022.  

Amendment
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)-(g).  
(b) Making amendments in a reissue application. An amendment in a reissue application is made either by physically incorporating the changes into the specification when the application is filed, or by a separate amendment paper. If amendment is made by incorporation, markings pursuant to paragraph (d) of this section must be used. If amendment is made by an amendment paper, the paper must direct that specified changes be made, as follows:  

(1) Specification other than the claims. Changes to the specification, other than to the claims, must be made by submission of the entire text of an added or rewritten paragraph, including markings pursuant to paragraph (d) of this section, except that an entire paragraph may be deleted by a statement deleting the paragraph without presentation of the text of the paragraph. The precise point in the specification must be identified where any added or rewritten paragraph is located. This paragraph applies whether the amendment is submitted on paper or compact disc (see §§ 1.52(e)(1) and 1.821(c), but not for discs submitted under § 1.821(e)). 

(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression “amended,” “twice amended,” etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim….

(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.  

(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings: 
(1) The matter to be omitted by reissue must be enclosed in brackets; and 
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96 and 1.821(c)). Matter added by reissue on compact discs must be preceded with “<U>” and end with “</U>” to properly identify the material being added…

(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. 

The Amendment filed Sept. 6, 2022 proposes amendments that do not comply with 37 CFR 1.173 (b)-(g), which sets forth the manner of making amendments in reissue applications.  The cited amendment to specification on page 2 fails to use proper claim markings of a single bracket for omitted language per 37CFR 1.173 (d)(1) for the situation that text is deleted.   In this case. the amendment uses a double bracket.  

Reissue Applications
Applicant is reminded of requirement to notify public of each reissue application of a single patent.  See 37 CFR 1.177.  See also MPEP 1451.   
If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.    

Although, the preliminary amendment filed with this application on Jan. 21, 2021 and subsequent amendment filed 06 Sept 2022 each amended the specification to indicate this is a reissue application; however, it fails to identify related applications so this application must be amended to contain in the first paragraph of the specification a notice also stating more than one reissue application was filed and identify each of the reissue applications by relationship to include the related reissues 16/503240 that presently is not identified as co-pending reissue of same ‘652 patent with its respective filing date and relationship.  The two amendments to specification, received Jan. 21, 2021 and Sept 6, 2022, both regard a benefit claim of priority that lacks notice required by 37 CFR 1.177.  A notice of related reissue application(s) is a separate requirement from a statement to claim priority.  

Reissue Application Declaration
The reissue declaration filed Sept. 6, 2022 and Jan. 21, 2021 is each defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  The reissue application declaration by assignee filed with this application is defective because it fails to identify at least one error which is relied upon to support this broadening reissue application for at least one claim.  The applicant is reminded of requirement to declare at least one error such as for at least one pending claim for patent to be wholly or partially inoperative or invalid as basis for this reissue application but their declared error is -  
Applicant seeks to broaden claim 10, as claim 10 includes the unnecessary limitations of "a currant-to-voltage converter and amplifier” and “digitizing said amplified phase error voltage.  

Although the declaration herein declares claim 10 includes unnecessary limitations of "a currant-to-voltage converter and amplifier” and “digitizing said amplified phase error voltage”, it fails to state/declare how this reissue application corrects this deficiency and to clearly state the noted limitations renders the ‘359 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251.  Essentially, it fails to link correction of noted limitations being inoperative or invalid is corrected by a pending claim (e.g., claim 10 is concurrently cancelled) 
Also, in now granted parent reissue Appl. No. 16/503240 applicant amended the claims therein to omit reciting the unnecessary limitations in claim 10 of "a currant-to-voltage converter and amplifier” and “digitizing said amplified phase error voltage” and that parent reissue application included a co-filed declaration (i.e., 2/20/2020) that declares this same error identically.  So, the error cited above on declaration herein is the same error stated in declaration in 16/503240 (e.g., “Applicant seeks to broaden claim 10, as claim 70 includes the unnecessary limitations of "a currant-to-voltage converter and amplifier” and “digitizing said amplified phase error voltage”).  Thus, a review of the declared error herein is already corrected or being corrected same way in a related or co-pending reissue application of same underlying patent (i.e., 6969359) in above noted parent reissue application.  Therefore, it is unclear what error is relied on herein for underlying ‘359 patent that this reissue addresses that does not regard same or similar correction addressed in a related or co-pending reissue, such as in 16/503240.  
In their reply, filed Sept. 6, 2022, the error statement now reads “This reissue seeks to broaden claims 10, 14, 15, 16, 17, and 18 of U.S. Patent No. 9,696,369 and U.S. Reissue Patent No. RE48613” that although this now identifies claims to broaden, it lacks stating a limitation associated with such broadening.  To extent this is taken in tandem with declaration filed Jan 21, 2021, the issue noted above regarding same error as relied on in parent reissue is maintained.  
Thus, for above reasons, the declaration is defective for lacking declaring an error that renders the patent partially or wholly inoperative or invalid is relied on for this reissue that is not addressed in same manner in related/co-pending reissue.  This issue of same error addressed in same manner can be resolved by pointing out how the same error is being corrected in the current reissue in the remarks as per MPEP 1414(II)(D)(1).  
“If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”  

Therefore, Applicant is required to provide a statement to explain this issue in compliance with 37 CFR 1.175(f)(2), for reasons as noted above.   
Claims 23-34 are rejected as being based upon a defective reissue Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  The nature of the defect(s) in the Declaration is set forth in the discussion above in this Office action.  

Claim Objections
Claim 26 is objected to because of the following informalities:  misspelling of acronym as “PDF” rather than “PFD” in line 3.  Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23, 28, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 14-16 and 22 of U.S. Patent No. RE48613. Although the claims at issue are not identical, they are not patentably distinct from each other because cited claims of RE48613 overlap claims herein as shown next.  
17/154611, claim 23
RE48613, claim 10
A circuit, comprising:
A circuit combination, comprising:


a first phase frequency detector (PFD) having a first input, a second input, a first output, and a second output, the first input of first PDF adapted to be coupled to a reference frequency signal generator; a first charge pump (CP) having an input and an output, the input of the first CP is coupled to the first output of the first PFD; a voltage controlled oscillator (VCO) having an input and an output, the input of VCO coupled to the output of the CP; a frequency divider having an input and an output, the input of the frequency divider coupled to the output of the VCO and the output of the frequency divider coupled to the input of the second input of the first PFD; and 
a phase lock loop (PLL) frequency synthesizer including a first error detector including a first phase frequency detector (PFD) having an input for receiving a reference frequency signal coupled to a first charge pump (CP) that is coupled to a voltage controlled oscillator (VCO) having an output fed back to said first error detector after frequency division by a feedback divider to provide a divided frequency signal to another input of said first PFD, said first PFD outputting an error signal; 


a second CP having an input and an output, the input of the second CP coupled to the second output of the first PFD; and
phase noise (PN) measurement circuitry including: a replica CP coupled to an output of a second PFD or coupled to an output of said first PFD, wherein said replica CP is for outputting a scaled phase error current; 
an analog-to-digital converter (ADC) having an input and an output, the input coupled to the output of the second CP.
an analog-to-digital converter (ADC) coupled to an output of the replica CP to provide a digital phase error signal, and 

a processor for frequency analyzing said digital phase error signal for generating a PN measurement at one or more frequencies, and for comparing said PN measurement to a stored threshold noise measure to determine whether said frequency synthesizer is operating within a specified PN limit.  


The limitation “a low pass filter (LPF) between said first error detector and said VCO of said frequency synthesizer and a buffer between an output of said LPF and an input of said current-to-voltage converter and an input of said amplifier” as recited in claim 14 of RE48613 overlaps the limitation “a low pass filter (LPF) having a first input and a second input, the first input of the LPF is coupled to the output of the first CP and the output of the LPF is coupled to the input of the VCO” as recited in claim 28 and “a low pass filter (LPF) having a first input and a second input, the first input of the LPF is coupled to the output of the current-to-voltage converter and the output of the LPF is coupled to the input of the ADC” as recited in claim 30 herein.  

	The limitations “wherein said PN measurement circuitry is on a common semiconductor substrate with said frequency synthesizer so that said PN measurement circuitry provides built in self-test (BIST) for said frequency synthesizer” as recited in claim 15 of RE48613 and “a radar receiver (RX) on a common semiconductor substrate, wherein at least said ADC and said processor are shared by said RX said PN measurement circuitry” as recited in claim 16 of RE48613 overlaps “wherein the circuit is on a semiconductor substrate” as recited in claim 31 herein.  

17/154611, claim 23
RE48613, claim 22
A circuit, comprising:
A circuit combination, comprising:


a first phase frequency detector (PFD) having a first input, a second input, a first output, and a second output, the first input of first PDF adapted to be coupled to a reference frequency signal generator; a first charge pump (CP) having an input and an output, the input of the first CP is coupled to the first output of the first PFD; a voltage controlled oscillator (VCO) having an input and an output, the input of VCO coupled to the output of the CP; a frequency divider having an input and an output, the input of the frequency divider coupled to the output of the VCO and the output of the frequency divider coupled to the input of the second input of the first PFD; and 
a phase lock loop (PLL) frequency synthesizer including a first error detector including a first phase frequency detector (PFD) having an input for receiving a reference frequency signal coupled to a first charge pump (CP) that is coupled to a voltage controlled oscillator (VCO) having an output fed back to said first error detector after frequency division by a feedback divider to provide a divided frequency signal to another input of said first PFD, said first PFD outputting an error signal; 


a second CP having an input and an output, the input of the second CP coupled to the second output of the first PFD; and
phase noise (PN) measurement circuitry including: a replica phase noise (PN) measurement error detector including a second PFD coupled to a replica CP, wherein said replica CP is for outputting a scaled phase error current; a current-to-voltage converter and amplifier for current-to-voltage converting and amplifying said scaled phase error current to provide an amplified phase error voltage; 
an analog-to-digital converter (ADC) having an input and an output, the input coupled to the output of the second CP.
an analog-to-digital converter (ADC) for digitizing said amplified phase error voltage to provide a digital phase error signal, and 

a processor for frequency analyzing said digital phase error signal for generating a PN measurement at one or more frequencies, wherein said processor is for comparing said PN measurement to a threshold noise measure to determine whether said frequency synthesizer is operating within a specified PN limit.  


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  lacking evidence to the contrary, a circuit comprising a first phase frequency detector (PFD), a first charge pump (CP), a voltage controlled oscillator (VCO), a frequency divider, a second CP and an analog-to-digital converter (ADC) as particularly recited in new claims 23-34 appears patentable over Brown (US 2006/0214737).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The examiner can normally be reached M-Th, 6:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mark Sager/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferee:  
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992